Citation Nr: 1601132	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for organic residuals of alcoholism.

2.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder (MDD), anxiety, posttraumatic stress disorder (PTSD), and alcoholism as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

As an initial matter, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In the Clemons case, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  With regard to the claim for alcoholism, the Veteran specifically claimed that his depression and anxiety in service is what led him to drink alcohol in an attempt to deal with the stress.  See Veteran's substantive appeal (VA Form 9), dated September 29, 1987 and the Statement of Accredited Representative in Appealed Case, dated January 11, 1988.  The Board notes that alcoholism, as a primary disorder, is not a disability for which service connection may be granted.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  With the Board's decision to reopen the claim for service connection for organic residuals of alcohol, pursuant to Clemons, the Board has therefore expanded the service connection claim for PTSD to include service connection for any acquired psychiatric disorder and combined it with the claim for service connection for alcoholism as secondary to an acquired psychiatric disorder.  

The issues of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder (MDD), posttraumatic stress disorder (PTSD), anxiety, and alcoholism as secondary to an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1989 Board decision denied a claim for service connection for organic residuals of alcohol.  The Veteran did not appeal that decision and it became final.

2.  The additional evidence presented since the November 1989 Board decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1989 Board decision that denied a claim for service connection for organic residuals of alcoholism is final.  38 U.S.C.A. §§ 4004(b) (1988); 38 C.F.R. §19.194 (1989).

2.  New and material evidence to reopen a claim of service connection for organic residuals of alcoholism has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in September 2010 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for organic residuals of alcoholism.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for alcoholism in June 1987.  A November 1989 Board decision denied the claim on the bases there was no evidence of organic residuals of alcoholism during service, at the time of separation, or subsequently, and the Veteran's lack of response to a request for post-service treatment records.  The Veteran did not timely appeal the November 1989 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2014). Service connection for alcoholism secondary to an acquired psychiatric disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

At the time of the November 1989 Board decision that denied service connection for organic residuals of alcoholism, the competent evidence of record showed that the Veteran claimed that stress and anxiety from his active duty work environment resulted in his using alcohol to self-medicate.  However, at the time, there was no evidence that the Veteran experienced or received treatment for a psychiatric condition, and while the Veteran reported that he was seeking psychiatric treatment at the time he filed his claim, a request for information regarding that treatment went unanswered.  

The Board finds that the Veteran has submitted new and material evidence since the last final decision in November 1989.  The newly submitted evidence includes an opinion from Dr. T.G.E. which reflects that after a long discussion, the Veteran "opened up" to the Dr. and accepted the premise that the reason the Veteran turned to alcohol was to make himself feel better from the depression the Veteran was going through while in the Army and after his discharge.  

The Board finds that the statement from Dr. T.G.E. that the Veteran's depression during service resulted in his using alcohol to self soothe is new in that it was not of record at the time of the previous denial.  It is material in that it speaks directly to the Veteran's claim of service connection for alcoholism as secondary to an acquired psychiatric disorder.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for alcoholism secondary to an acquired psychiatric disorder is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993). 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for alcoholism secondary to an acquired psychiatric disorder is reopened.  To that extent only, the claim is allowed.


REMAND

Acquired psychiatric disorder to include major depressive disorder (MDD), anxiety, and posttraumatic stress disorder (PTSD)

The Veteran has current diagnoses of major depressive disorder, anxiety, and posttraumatic stress disorder that he asserts began while he was on active duty.  Specifically, the Veteran contends that while on active duty in Germany, he experienced depression and stress in the form of harassment from his supervisors.  On his October 2010 statement in support of claim for service connection for PTSD, the Veteran listed two stressful incidents.  The first incident detailed that a friend of his was killed when the jeep his friend was riding in rolled over.  The second incident reflects that his daughter became ill and as a result his wife and daughter needed to return to the U.S.  The Veteran requested a compassionate transfer so the family could be together, however his request was denied resulting in a great deal of stress for the Veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a current diagnosis of an acquired psychiatric disorder and the Veteran and his spouse credibly testified at the June 2015 Board hearing that their daughter became ill and needed to return to the United States.  Thus, the first and second McLendon elements are satisfied.  As the Veteran has credibly testified that he had symptoms of depression in service, and he currently has a diagnosis of major depressive disorder, the Board finds that the third McLendon element of an "indication" that a psychiatric disorder may be associated with his active duty service so as to require a VA medical opinion as to whether the Veteran's psychiatric disorder is as likely as not related to his active duty service has been met.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation.  See McLendon, 20 Vet. App. at 81.

Alcoholism as secondary to an acquired psychiatric disorder to include major depressive disorder (MDD), anxiety, and posttraumatic stress disorder (PTSD)

As noted above, the Veteran's claim for service connection for alcoholism was denied in a November 1989 Board decision.  In the Veteran's substantive appeal (VA Form 9), dated September 29, 1987 and the Statement of Accredited Representative in Appealed Case, dated January 11, 1988, the Veteran asserted that his depression and anxiety during service led him to self-medicate with alcohol.  Additionally, in a May 2015 statement of the Veteran's accredited representative, and at the June 2015 Board hearing, the Veteran asserted that he suffered two heart attacks that he believes are a result of his alcoholism.  

Evidence submitted since the final rating decision included a statement from Dr. T.G.E. that the depression the Veteran felt in service resulted in him drinking alcohol in order to make himself feel better.  Despite the statements from the Veteran and Dr. T.G.E., the claim for service connection for alcoholism has never been considered on a secondary basis.  Therefore, on remand the Veteran should be scheduled for a VA examination with an appropriate examiner to determine whether the Veteran's alcoholism, to include any organic residuals of alcoholism such as a heart condition, is secondary to any service-connected acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder including MDD, anxiety, and PTSD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has PTSD due to stressors experienced during service, to include his reported stressors regarding a friend of his being killed in a jeep accident, and his wife and daughter having to return to the U.S. due to his daughter's illness and his request to accompany them on compassionate grounds being denied, OR that any other acquired psychiatric disorder, to include MDD and anxiety, had its onset in or is otherwise related to the Veteran's period of active duty.

IF you determine that the Veteran has an acquired psychiatric disorder that is related to service, then further opine:

(a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alcoholism, to include organic residuals of alcoholism such as a heart condition, is caused by any service-connected acquired psychiatric disorder. 

(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alcoholism, to include organic residuals of alcoholism such as a heart condition, is aggravated by any service-connected acquired psychiatric disorder.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


